Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154657                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154657
                                                                   COA: 334086
                                                                   St. Joseph CC: 15-020097-FC
  KEVIN LEE MASON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 13, 2016
  order of the Court of Appeals is considered. We DIRECT the St. Joseph County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 7, 2017
           s0531
                                                                              Clerk